Case 1:19-cv-02127-VEC Document 62 Filed 02/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EMI APRIL MUSIC INC. and EMI BLACKWOOD | Civil Action No.: 19 Civ. 02127 (VEC)

MUSIC INC.,
ECF Case

Plaintiffs,
STIPULATION OF DISMISSAL
- against - WITH PREJUDICE PURSUANT

TO FED. R. CIV. P. 41(a)(1)(A)(ii)
KANYE WEST, an individual, and WEST BRANDS,

LLC, a Delaware limited liability corporation,
individually and d/b/a YE WORLD PUBLISHING
and PLEASE GIMME MY PUBLISHING,

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs EMI April
Music Inc. and EMI Blackwood Music Inc., on the one hand, and Defendants Kanye West and
West Brands, LLC, individually and d/b/a/ Ye World Publishing and Please Gimme My
Publishing, on the other hand, and their respective undersigned counsel, that this action shall be
Pi |

// 1
Case 1:19-cv-02127-VEC Document 62 ' Filed 02/18/20 Page 2 of 2

dismissed with prejudice pursuant to Rule 4] (a(1)(A)(ii) of the Federal Rules of Civil

Procedure, with each party to bear its or his own costs and attorneys’ fees.

Dated: February 18, 2020

Respectfully submitted,

MANATT, PHELPS & PHILLIPS, LLP

By:

Respectfully submitted,
BIRD, MARELLA, BOXER, WOLPERT,

NESSIM, DROOKS, LINCENBERG &
RHOW, P.C.

By: PO) amc, fae

Robert A. Jaco Grace W. Kang

Prana A. Tapper Ekwan E, Rhow

7 Times Square 1875 Century Park East, 23rd Floor
New York, NY 10036 . Los Angeles, CA 90067

Telephone: (212) 790-4500
Facsimile: (212) 790-4545
E-Mail: rjacobs@manatt.com
E-Mail: ptopper@manatt.com

Attorneys for EMI April Music Inc. and EMI
Blackwood Music Inc.

Of Counsel for Plaintiffs:

Maura K. Gierl

Molly Wyler

Manatt, Phelps & Phillips, LLP
11355 W. Olympic Blvd.

Los Angeles, CA 90064
Telephone: (310) 312-4000
Facsimile: (310) 312-4224
E-Mail: mgierl@manatt.com
E-Mail: mwyler@manatt.com

Attorneys for Plaintiffs EMI April Music
Ine. and EMI Blackwood Music Inc.

Telephone: (310) 201-2100
Facsimile: (310) 201-2110
E-Mail: gkang@birdmarella.com
E-Mail: erhow@birdmarella.com

Attorneys for Defendants Kanye West and
West Brands, LLC
